18-10947-scc         Doc 982         Filed 12/17/18        Entered 12/17/18 15:34:23                   Main Document
                                                          Pg 1 of 3


James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
 In re:                                                            )         Chapter 11
                                                                   )
 NINE WEST HOLDINGS, INC., et al.,1                                )         Case No. 18-10947 (SCC)
                                                                   )
                                       Debtors.                    )         (Jointly Administered)
                                                                   )

         NOTICE OF CANCELLATION OF THE HEARING SCHEDULED FOR
      DECEMBER 18, 2018, AND ADJOURNMENT OF DIP AMENDMENT MOTION

        PLEASE TAKE NOTICE that the hearing scheduled for December 18, 2018, at
 10:00 a.m. (prevailing Eastern Time), before the Honorable Shelley C. Chapman, United
 States Bankruptcy Judge, in Courtroom 623, One Bowling Green, New York, New York
 10004-1408 (the “Court”), has been cancelled.

        PLEASE TAKE FURTHER NOTICE that the Debtors’ Motion for Entry of an Order
 Authorizing the Debtors to (A) Enter into an Amendment to the Term DIP Facility and (B) Pay
 Certain Fees and Expenses [Docket No. 923] (the “DIP Amendment Motion”)2 filed by the
 above-captioned debtors and debtors in possession (collectively, the “Debtors”) will be
 adjourned to a hearing scheduled for January 10, 2019, at 12:00 p.m. (prevailing Eastern
 Time), before the Court. The DIP Amendment Motion may be further continued from time to
 time by the Court or the Debtors without further notice other than by such adjournment being

 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC (4508); Kasper
     Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348); Nine West Development
     LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC (7263); One Jeanswear Group Inc.
     (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service address is: 1411 Broadway, New York,
     New York 10018.

 2   Capitalized terms used but not otherwise defined herein will have the meaning given to them in the DIP Amendment
     Motion.
18-10947-scc         Doc 982         Filed 12/17/18        Entered 12/17/18 15:34:23                    Main Document
                                                          Pg 2 of 3


announced in open court, by an agenda filed with the Court, or by a notice of adjournment filed
with the Court and served on all parties entitled to notice.

        PLEASE TAKE FURTHER NOTICE that any responses or objections by either the
Official Committee of Unsecured Creditors or the Ad Hoc Group of Unsecured Noteholders to
the relief requested in the DIP Amendment Motion must be filed and be served so as to be
actually received by January 3, 2019, at 4:00 p.m. (prevailing Eastern Time) by the entities
on the Master Service List (as defined in the case management order [Docket No. 107] and
available on the Debtors’ case website at https://cases.primeclerk.com/ninewest).3

        PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,
served, and received will be considered at the hearing. Failure to file a timely objection may
result in entry of an order granting the DIP Amendment Motion as requested by the Debtors.

       PLEASE TAKE FURTHER NOTICE that replies in support of the DIP Amendment
Motion must be filed with the Court by January 8, 2019, at 4:00 p.m. (prevailing Eastern
Time), and served so as to be actually received by such time by the entities on the Master
Service List.

       PLEASE TAKE FURTHER NOTICE that copies of the DIP Amendment Motion and
all documents in the Debtors’ chapter 11 cases may be obtained free of charge by visiting the
website of Prime Clerk LLC at https://cases.primeclerk.com/ninewest. You may also obtain
copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in
accordance with the procedures and fees set forth therein.



                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




3   Please take notice that the original objection deadline to the DIP Amendment Motion was December 11, 2018, at 4:00 p.m.
    (prevailing Eastern Time) and no parties objected by that time. Prior to the original objection deadline, the Debtors agreed
    to extend the objection deadline for the Official Committee of Unsecured Creditors and the Ad Hoc Group of Noteholders as
    set forth in this notice.


                                                              2
18-10947-scc   Doc 982     Filed 12/17/18    Entered 12/17/18 15:34:23             Main Document
                                            Pg 3 of 3


New York, New York                          /s/ Joseph M. Graham
Dated: December 17, 2018                    James H.M. Sprayregen, P.C.
                                            Christopher J. Marcus, P.C.
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:     (212) 446-4800
                                            Facsimile:     (212) 446-4900
                                            - and -
                                            James A. Stempel (admitted pro hac vice)
                                            Joseph M. Graham (admitted pro hac vice)
                                            Angela M. Snell (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200

                                            Counsel to the Debtors and Debtors in Possession




                                               3
